In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00353-CR
                             ________________________

                            TERRY FIELDER, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 361st District Court
                                   Brazos County, Texas
            Trial Court No. 11-02991-CRF-361; Honorable Steve Smith, Presiding


                                    December 8, 2014

                             ORDER OF SEVERANCE
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      On June 16, 2011, pursuant to a single, three-count indictment in cause number

11-02991-CRF-361, Appellant, Terry Fielder, was charged with aggravated robbery,

with each count alleged to have occurred on or about April 10, 2011. The trial court

entered three separate judgments—assessing thirty year sentences ordered to run

concurrently. The judgment entered as to Count I contains an assessment of court

costs and restitution, whereas the judgments entered as to Counts II and III contain only
an assessment of court costs. Appellant filed a single notice of appeal “from judgment

rendered against him.”


         Because this appeal involves three separate judgments, for purposes of clarity,

we sua sponte sever this appeal into separate cause numbers, one as to each

judgment.     Henceforth, the appeal of the judgment entered as to Count I will bear

appellate Cause Number 07-13-00353-CR, whereas the appeal of the judgment entered

as to Count II will bear appellate Cause Number 07-14-00423-CR, and the judgment

entered as to Count III will bear appellate Cause Number 07-14-00424-CR. All filings,

specifically including the Clerk’s Record, Reporter’s Record and all briefing filed in

Cause Number 07-13-00353-CR shall be considered as being filed in the companion

cases.


         It is so ordered.


                                                Per Curiam




                                            2